Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for application 15/850,728: 
Examiner agrees with the analysis provided in the Remarks dated 04/29/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101.  
The claims comprise statutory categories of invention including a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claims recite additional elements that integrate the exception into a practical application.  Independent claims 1 and 23 addresses all conditions of a contingency type limitation, and when considering the claims as a whole, there is an automatic sending of a control signal to the business intelligence environment to initiate a decommissioning process on the target artifact to improve the business intelligence environment by reducing its maintenance footprint.  Even though there exists a condition when the business intelligence artifact is determined not to be a target artifact and then maintaining the business intelligence artifact in a live and active state in the business intelligence environment, this maintains the system as a whole.  Examiner finds the claims to integrate the exception into a practical application by automatically sending a control signal to initiate a decommissioning process when it is necessary to do such, and maintaining the BI environment’s integrity otherwise.  As a whole, the claims improve the business intelligence environment by reducing its maintenance footprint in a manner that integrates the exception into a practical application.  Thus, the claimed limitations integrate the exception into a practical application and are therefore patent eligible.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623